Case 1:18-cv-02185-LJL Document 281-28 Filed 04/27/20 Page 1 of 8




                     Exhibit B2
Case 1:18-cv-02185-LJL Document 281-28 Filed 04/27/20 Page 2 of 8
Case 1:18-cv-02185-LJL Document 281-28 Filed 04/27/20 Page 3 of 8
Case 1:18-cv-02185-LJL Document 281-28 Filed 04/27/20 Page 4 of 8
Case 1:18-cv-02185-LJL Document 281-28 Filed 04/27/20 Page 5 of 8
Case 1:18-cv-02185-LJL Document 281-28 Filed 04/27/20 Page 6 of 8
Case 1:18-cv-02185-LJL Document 281-28 Filed 04/27/20 Page 7 of 8
Case 1:18-cv-02185-LJL Document 281-28 Filed 04/27/20 Page 8 of 8
